Title: To Alexander Hamilton from Caleb Swan, 4 March 1800
From: Swan, Caleb
To: Hamilton, Alexander

Philadelphia, March 4, 1800. “… My letter to you and your answer thereto on the subject of double rations, were laid before the secretary of war, and by him referred to the Comptroller, who declined giving an opinion, but referred the subject to the entire decision of the secretary of war, whose opinion is in future, to be regarded as definitive at the treasury in all doubtful cases. The secretary of war from a pressure of other business, has not yet acted on the question.”
